Title: To Thomas Jefferson from George Gilmer, 21 May 1790
From: Gilmer, George
To: Jefferson, Thomas



Dear Sir
21 May 1790

Your request respecting our mutual friend Col. Lewis, should have been complied with long ago, but immediately on his being emancipated from the medical department, A Cardinal fit of the Gout, agreable to my prayer, seized me, with unusual violence, which relieved all my other complaints; having been under an horrid arrest for Six weeks, in which time Col. Lewis has not been seen but once, I was averse to give you the account of his situation, as he was not in perfect health, and strength. This day the Judges dine with him, and take a view from the mountain and I have heared he is perfectly well. His indisposition was severe indeed, and I never had occasion for more Generalship, having more than disease to combat. Shall attend on the grand Jury tomorrow, and if that ride does not overset me, shall again take the feild, but fear never with those sensations experienced before, can only curse the necessity that compells me to action. Poor Walker in Glasgow has suffered severely with the small Pox from innoculation and the final event is yet a secret. Polly Lewis Married to Mr. Millar of Charlottesville trivial events to intrude. Mrs. Gilmer unites in most respectfull Compliments with Dear Sir your Obt. hbl. Servt.,

George Gilmer


P.S. [22?] May. Dined with Judges Wilson Blair and Griffin yesterday and was distressed to hear your Periodical headach attended you. Col. Lewis was of the Party who informed Mrs. Lewis had wrote you. I wished him to write a few lines by Mr. Wilson to emancipate his Physician but he says he can not write with out being affected. Hope the Bark and rest from business and all attentions will restore you speedily to perfect health.
G. G.

